MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                          Apr 08 2015, 9:53 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT S.D.                                ATTORNEYS FOR APPELLEE
Kristin R. Willadsen                                       Gregory F. Zoeller
Public Defender’s Office                                   Attorney General of Indiana
Muncie, Indiana
                                                           Robert J. Henke
ATTORNEY FOR APPELLANT W.P., SR.                           Deputy Attorney General
Ana M. Quirk                                               David Dickmeyer
Public Defender                                            Graduate Law Clerk
Quirk & Hunter, PC                                         Indianapolis, Indiana
Muncie, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 8, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of W.P., Jr., Minor Child, and                            18A02-1406-JT-422
W.P., Sr., Father and S.D.,                               Appeal from the
Mother:                                                   Delaware Circuit Court
                                                          The Honorable Kimberly S.
S.D. and W.P.                                             Dowling, Judge, and
Appellants-Respondents,                                   The Honorable Brian M. Pierce,
                                                          Magistrate
        v.                                                Cause No. 18C02-1301-JT-1


Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015         Page 1 of 8
      Kirsch, Judge.

[1]   W.P., Sr. (“Father”) and S.D. (“Mother”) each appeal the juvenile court’s order

      terminating their parent-child relationship with W.P., Jr. (“Child”) and raise

      the following consolidated and restated issue: whether sufficient evidence was

      presented to support the termination of their parental rights.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In July 2011, police responded to a domestic violence call at parents’ residence.

      When police arrived, Father emerged from the residence holding Child (then

      three months old) by the back of the neck, using him as a shield. Father

      threatened to shoot police and would not release Child. Ultimately, Child had

      to be pried from Father’s hands. Both parents were intoxicated, and Father was

      arrested. A medical examination revealed Child had four fractured ribs. The

      Child’s ribs were in two different stages of healing indicating two separate

      injuries. DCS removed Child from the home and filed a Child in Need of

      Services (“CHINS”) petition.


[4]   Mother admitted to the allegations in the CHINS petition, and Child was

      adjudicated a CHINS. On August 6, 2011, Mother began seeing an addictions

      counselor. On September 22, 2011, the trial court issued its dispositional order.

      The court suspended Father’s visitation rights and ordered reunification services

      and requirements for both parents, including that they keep all appointments,

      secure and maintain stable and legal income, refrain from illegal controlled
      Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015   Page 2 of 8
      substances and alcohol, submit to random drug and alcohol screens, participate

      in a treatment group (such as Alcoholics Anonymous), and begin counseling.

      In October 2011, DCS filed a modification report and requested a no-contact

      order between Mother and Father, which was granted the following week.


[5]   Mother began meeting with her addictions counselor but failed her drug

      screening on two separate occasions. She also began an intensive outpatient

      program (“IOP”), but left the program due to an inability to pay. Mother then

      began a second IOP, this time paid for by DCS. During this IOP, Mother failed

      a third drug screen.


[6]   Several months later, Mother resumed her work with the addictions counselor,

      but the addictions counselor terminated his services due to Mother’s

      dishonesty. Between the filing of the CHINS petition and the order terminating

      her parent-child relationship, Mother tested positive for cocaine twenty times

      and Mother failed to find employment.


[7]   Meanwhile, Father pleaded guilty to domestic battery and resisting law

      enforcement. He was released from incarceration in May, 2012. Following his

      release, Father was placed on and successfully completed probation. During

      this time, Father was diagnosed with alcohol dependence and Father began

      meeting with an addictions counselor, but missed a number of a scheduled

      appointments and failed to attend Alcoholics Anonymous. Because of Father’s

      lack of progress, the counselor terminated the sessions with Father.




      Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015   Page 3 of 8
[8]   During this time, Father was also referred to a therapist, but missed a number

      of his scheduled appointments. Pursuant to a DCS request, the trial court

      modified the CHINS dispositional order to allow Father to begin visitation with

      Child if he was able to comply with his requirements for at least thirty days, but

      Father never did comply for at least thirty days and was never allowed

      visitation.


[9]   In January 2013, DCS filed its termination petition. Following an evidentiary

      hearing, the juvenile court issued an order terminating both parents’ parent-

      child relationship with Child. The court found as follows:

              6. Neither [Mother] nor [Father] have demonstrated any substantive
              progress in reunification services and have demonstrated a pattern of
              resisting reunification efforts.
              7. [Mother] has continually tested positive for cocaine throughout the
              course of the . . . case . . . and has tested positive for cocaine while this
              termination case has been pending.
              8. DCS arranged for [Mother] to receive in-patient drug treatment and
              she refused that treatment option. [Mother] stated that she did not
              attend in-patient drug treatment because she was fearful of losing her
              apartment (she receives assistance from the township Trustee for
              housing). However, [Mother] was sanction[ed] by the township
              Trustee and did not receive housing assistance for a period of three
              months. She was able to demonstrate a resourcefulness to keep her
              apartment during this three month sanction period.
              9. [Mother] does not want to live a drug free lifestyle. [Mother’s]
              continued positive drug screens (even while the termination case has
              been pending), her dishonesty with her substance abuse counselor[,]
              and her refusal to attend an in-patient drug treatment program all lead
              this court to conclude that [Mother] is not serious about addressing her
              drug use.
              10. [Mother] participated in counseling, but demonstrated a pattern of
              dishonesty and a refusal to take any personal responsibility for her
      Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015     Page 4 of 8
        situation. [Mother] was unable to make any progress [toward]
        addressing the pattern of domestically abusive relationships and poor
        personal choices concerning drug usage and employment.
        11. [Mother] has no identifiable, legal source of income and has failed
        to obtain either employment or a stable source of income throughout
        these proceedings
        12. [T]his court suspended [Father’s] visitation on August 1, 2011
        because of the child’s injuries during the altercation which led to the
        child’s removal. [Father] has demonstrated so little effort [toward]
        engaging in reunification services that this court has maintained a
        suspension of visitation throughout this case.
        13. While [Father] did re-engage in counseling in 2014 and completed
        four sessions, prior to that he missed over 50 percent of his scheduled
        counseling sessions.
        14. [Father] has demonstrated no desire to address his alcohol usage,
        which was a direct and contributing factor to the incident which
        resulted in the child’s removal. A commitment to sobriety is one of
        the recommendations contained in [Father’s] psychological
        evaluation.
        15. [Father] has failed to engage in either case management services
        or to complete his substance abuse treatment.
        16. [Father] has no identifiable, legal source of income and has failed
        to obtain either employment or a stable, legal source of income
        throughout these proceedings. . . .
        ....
        17. [Child’s Court Appointed Special Advocate (“CASA”)] agrees that
        it is in the best interest of the child to terminate the parental rights of
        [Mother] and [Father]. The CASA indicated that [Mother] has
        demonstrated a pattern of dishonesty throughout this case[,] and that
        [Father] takes no responsibility for his actions which resulted in
        [Child’s] injuries and removal.
        19. [B]ased on the foregoing, there is a reasonable probability that the
        conditions that resulted in the child’s removal will not be remedied.
        20. [B]ased on the foregoing, there is a reasonable probability that the
        continuation of the parent/child relationship herein poses a threat to
        the well-being of the child.

Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015   Page 5 of 8
               21. Termination of the parent/child relationship is in the best interest
               of the child. . . .
               ....
[10]    Both Mother and Father now appeal.


                                       Discussion and Decision
[11]   In reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of witnesses; we consider only the evidence

       and reasonable inferences therefrom that are most favorable to the judgment.

       In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied.


[12]   At the termination hearing, Mother admitted that she continued to use drugs,

       failed to participate fully in treatment, and failed to locate and maintain stable

       income. Tr. at 103, 107, and 108. Mother’s addictions counselor testified that

       Mother had failed numerous drug tests during the course of treatment and

       missed several appointments. Tr. at 37-39.


[13]   Mother argues that, in making its judgment, the juvenile court failed to give any

       weight to certain positive evidence, including her continued visitation, regular

       search for extra employment, and her stable residence. Mother’s Br. at 18. This

       argument is nothing more than an invitation to reweigh evidence, which we

       may not do. In re D.D., 804 N.E.2d at 265.


[14]   Father’s addictions counselor testified that Father only attended six

       appointments out of twelve that were scheduled; that Father refused to attend

       Alcoholics Anonymous; that Father made only “minimal” progress on


       Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015   Page 6 of 8
       addressing his alcohol dependence; and that during the course of treatment, the

       number of problems in Father’s life caused by alcohol actually increased. Tr. at

       21, 22. Father’s therapist testified that Father only showed up for eight of

       eighteen scheduled appointments; that of the eight sessions he attended, he

       never stayed the full time, often leaving after just twenty to twenty-five minutes;

       and that when she was able to speak with Father, he would deny that he needed

       any help and refused to actually engage in the treatment process. Tr. at 21, 22,

       29, 30.


[15]   Similar to Mother, Father argues that the juvenile court failed to consider

       certain factors when it reached its decision to terminate his relationship with

       Child. He points out that he completed a substance abuse program while

       incarcerated for the events that led to Child’s removal, that his incarceration

       prevented him from participating in the underlying CHINS proceeding, that it

       is unclear that Father was even aware of the CHINS proceeding, that he

       successfully completed probation, which demonstrated an attempt to establish a

       stable and appropriate life after his release from incarceration, and that he was

       not afforded visitation opportunities during the proceeding. Father’s Br. at 21.

       Father’s argument, like Mother’s, is a request to reweigh the evidence, which

       we may not do. In re D.D., 804 N.E.2d at 265.


[16]   The juvenile court’s termination decision was supported by clear and

       convincing evidence.


[17]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015   Page 7 of 8
Friedlander, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-422 | April 8, 2015   Page 8 of 8